Citation Nr: 1004111	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-28 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of excision of osteochondroma, right knee for the 
period prior to August 19, 2008 and in excess of 30 percent 
for the period from August 19, 2008.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1966 
to May 1970.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from December 2003 and September 2004 rating 
decisions rendered by the Pittsburgh, Pennsylvania Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
December 2003 rating decision awarded service connection for 
a right knee disability and assigned an initial 10 percent 
rating, effective June 4, 2003.  The September 2004 rating 
decision continued the initial 10 percent rating for a right 
knee disability.  The Veteran perfected an appeal as to the 
initial evaluation assigned for his right knee disability.  

In January 2008 the Board remanded the claim for further 
development.  

In a rating decision dated in October 2008, the RO increased 
the evaluation for a right knee disability to 30 percent, 
effective August 19, 2008.  The issue of entitlement to a 
higher disability evaluation for a right knee disability 
based upon an initial grant of service connection remains 
before the Board.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In March 2009 the Board again remanded the claim for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Stegall, 11 Vet. App. 
at 271.  Thus, while the Board regrets the additional delay 
in this case, for the reasons discussed below, the case must 
be returned to the AMC/RO to secure a specific medical 
record.

In October 2008 and March 2009, the Board remanded the claim, 
in part, to obtain an MRI (magnetic resonance imaging) report 
from December 2004 that was referenced in VA treatment 
records, but not included in the claims file.  A December 23, 
2004 VA radiology report indicated that the Veteran had an 
MRI of his lower right extremity, but the impression was 
listed as "refer to scanned document located under VISTA 
Imaging display for official report from outside facility."  
Following the March 2009 Remand, a duplicative copy of the 
December 2004 radiology report was placed in the claims 
folder.  However, a review of the claims file shows that the 
actual "scanned document located under VISTA Imaging display 
for official report from outside facility," which presumably 
contains the findings related to that MRI, has not been 
obtained or associated with the claims file as required by 
either Remand.  Therefore, the claim must be remanded to 
obtain the outside report that includes the medical findings 
and associate it with the claims file.

In addition, after the Veteran appeared for a June 2009 VA 
spine examination and opinion, the claim was deferred in 
December 2009 pending a referral to the Compensation and 
Pension (C&P) Service for extra-schedular consideration for 
an increased rating.  A December 2009 memorandum was 
addressed to the C&P Service for extra-schedular 
consideration and a determination; however, it appears that 
the claims folder may have been misdirected to the Board 
because there is no indication that any extra-schedular 
consideration or determination has occurred.  Accordingly, 
the appeal must be returned to the AMC/RO for referral to the 
C&P Service.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
medical care providers who treated him for his 
right knee disability, including information 
regarding any surgeries performed on the right 
knee since June 2003.  The AMC/RO is to obtain 
the outside report including the medical 
findings, of the right lower extremity 
referenced in the Veteran's VA treatment 
record of December 2004.  That report appears 
to be located "under VISTA Imaging display" 
and to be from an "outside facility."  After 
the Veteran has signed the appropriate 
releases, those records, including the outside 
report should be obtained and associated with 
the claims folder.  All attempts to procure 
records should be documented in the file.  If 
the RO cannot obtain records identified by the 
Veteran, or the MRI report prepared by an 
outside facility, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to obtain 
and submit those records for VA review.

2.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  The AMC/RO must refer the appeal 
to the C&P Service for consideration of a 
higher rating on an extra-schedular basis 
pursuant to the provisions of 38 C.F.R. § 
3.321.  If any benefit sought remains denied, 
the Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


